Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated August 12, 2021, claims 1-5, 7-8, 10-16, and 19-20
are active in this application.

Information Disclosure

The IDS filed August 12, 2021 through August 24, 2021 has been considered.

 


Allowable   Subject   Matter

Claims 1-5, 7-8, 10-16, 19-20 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of

-with respect to claim 1, a second refresh control circuit configured to, responsive to the refresh signal, provide a second refresh address associated with a second number of the plurality of wordlines of the second set of memory cells, wherein the first number is different than the second number, and wherein, responsive to the refresh signal, the first and the second refresh control circuits are configured to provide a plurality of activations of respective pump signals, and wherein the first and the second refresh addresses are provided responsive to a particular activation of the respective pump signals.
-with respect to claim 8, a second memory bank configured to perform the first type of refresh operation and configured to perform the second type of refresh operation at a second time different than the first time, wherein the first type of refresh operation comprises refreshing a first number of word lines, and the second type of refresh operation comprises refreshing a second number of word fines different than the first number of word lines, wherein the first and the second memory bank are each configured to generate a number of activations of a purnp signal responsive to a refresh signal and perform a refresh operation on a refresh address responsive to each activation of the pump signal, and wherein a portion of the refresh operations are the first type of refresh operation and the remaining refresh operations are the second type of refresh operation, and wherein the first type of refresh  operation includes generating a first type of refresh address and the second type of refresh operation includes generating a second type of refresh address.
-with respect to claim 14, the plurality of refresh control circuits receive a refresh signal in common, and provide at least one refresh address responsive to the refresh signal wherein the at least one refresh address is a first type of refresh address associated with the first type of refresh operation, or a second type of refresh address associated with the second type of refresh operation, and wherein responsive to the refresh signal, each of the plurality of refresh control circuits generates a number of activations of a pump signal, and provides a refresh address responsive to each activation of the pump signal.

Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 5, 2021